                                                                                        lkrantz@krantzberman.com




                                                                     January 28, 2021

VIA ECF
Honorable Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square, Room 240
New York, NY 10007

             Re: Grablis et al., v. One Coin Ltd. et al., 19-cv-4074-VEC (S.D.N.Y.)

Dear Judge Caproni:

        We have just been retained to represent Defendant Gilbert Armenta in the above-
referenced matter. We write this letter to respectfully request a brief (25 day) adjournment of the
current February 1, 2021 deadline by which Mr. Armenta must respond to Plaintiffs’ amended
complaint. In accordance with Rule 2.C of Your Honor’s “Individual Practices In Civil Cases,”
we provide the following information in support of our request:

   (1) We seek this adjournment to allow us time to familiarize ourselves with the pleadings and
       relevant facts, and to generally ‘get up to speed,’ so that we may properly answer or
       otherwise respond to the complaint. Because we were just retained, Mr. Armenta would
       be severely prejudiced by our having to meet the current filing deadline of this Monday,
       as we have virtually no prior familiarity with the matter;

   (2) The original due date was November 23, 2020;

   (3) One previous request for adjournment was made on November 23, 2020 (ECF No. 149),
       which Your Honor granted to the extent of making the new deadline February 1, 2021
       (ECF No. 150).

   (4) We have corresponded with Plaintiffs’ counsel and they have confirmed that they do not
       object to this request; and

   (5) We respectfully request a three and a half week extension to February 26, 2021.

       We greatly appreciate the Court’s courtesy in considering this request.
Honorable Valerie Caproni
January 28, 2021
Page 2

                            Respectfully submitted,



                            Larry Krantz
